United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2459
                                   ___________

Lee Charles Millsap, Jr.            *
                                    *
             Appellant,             *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Lee Collins, SATP Counselor,        * Eastern District of Arkansas.
Cummins Unit, Arkansas Department   *
of Correction,                      *      [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                           Submitted:   July 7, 1999

                               Filed: July 27, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Lee Charles Millsap, Jr., appeals the district court’s1 order
dismissing his 42 U.S.C. § 1983 action for failure to exhaust available administrative
remedies. Upon a thorough review of the record, we conclude the district court’s


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the Honorable
H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.
dismissal of Millsap’s complaint was proper. See 42 U.S.C. § 1997e(a). Accordingly,
we affirm the district court’s order, but modify it to reflect that the dismissal is without
prejudice to Millsap’s right to refile his complaint should he exhaust his administrative
remedies. See 8th Cir. R. 47A(a).

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-